internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b02-plr-128825-00 date date legend distributing controlled controlled family family family shareholder a shareholder b shareholder c shareholder d shareholder e plr-128825-00 shareholder f shareholder g shareholder h shareholder i state x business a business b business c a b c d e f g this letter responds to your authorized representative’s letter dated date in which you requested rulings under sec_355 of the internal_revenue_code additional information was submitted in letters dated june september and date by letter of date the proposed transaction was modified in part and certain requested rulings were withdrawn the material information submitted for consideration is summarized below distributing a state x subchapter_s_corporation files its federal_income_tax return on a calendar_year basis and uses the accrual_method of accounting distributing has outstanding a shares of voting common_stock which is owned by three related families family b family and family d family consists plr-128825-00 of shareholder a d shareholder b e shareholder c f shareholder d g and shareholder e f family consists of shareholder f d shareholder g e and shareholder h f family consists of shareholder i d distributing is engaged directly in business a business b and business c each of these businesses has been conducted for more than five years business a has been operated primarily by the members_of_family and businesses b and c have been operated primarily by the members_of_family family does not participate in the daily business operations controlled will be a state x corporation and will be formed for the purpose of independently operating business a controlled will be a state x corporation and will be formed for the purpose of independently operating business b and business c controlled and controlled both intend to elect subchapter_s status on the first available date after consummation of the proposed transaction controlled and controlled will file federal_income_tax returns on the accrual_method of accounting for each calendar_year the taxpayer has supplied financial information which indicates that distributing’s businesses a b and c each had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years over time family has become predominantly interested in business a and family has become predominantly interested in businesses b and c family will continue its interest as a shareholder of each of the businesses in order to accommodate divergent shareholder interests and to eliminate shareholder disputes regarding the management and operation of distributing’s businesses distributing proposes a corporate separation as set forth below the proposed transaction i ii iii distributing will form controlled and will transfer all of the business a assets to controlled in exchange for all of the issued and outstanding_stock of controlled and the assumption by controlled of liabilities associated with business a distributing will form controlled and will transfer all of the business b and business c assets to controlled in exchange for all of the issued and outstanding_stock of controlled and the assumption by controlled of liabilities associated with business b and business c distributing will distribute all of the issued and outstanding_stock of controlled to the family shareholders in exchange for all of their distributing stock and to the family shareholder in exchange for a portion of her distributing stock_distribution plr-128825-00 iv distributing will then distribute all of the issued and outstanding_stock of controlled to the family shareholders in exchange for all of their distributing stock and to the family shareholder in exchange for the remainder of her distributing stock_distribution v distributing will then dissolve pursuant to state x law the following additional representations have been made in connection with the proposed transaction a b c d e f g h the distributing and controlled corporations and their respective shareholders will each pay their own expenses if any incurred in connection with this transaction no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing the fair_market_value of controlled stock and other consideration to be received by each shareholder of distributing will be approximately equal to the fair_market_value of distributing stock surrendered in the exchange the five years of financial information submitted on behalf of distributing is representative of its present operations and there have been no substantial operational changes since the date of the last financial statements submitted following the proposed transaction controlled and controlled will each continue the active_conduct of its respective business or businesses independently and with its separate employees the distribution of the stock of controlled and controlled is carried out for the following corporate business purposes i resolution of shareholder disputes the distribution of the controlled and controlled stock is motivated in whole or substantial part by this corporate business_purpose there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in controlled or controlled after the proposed transaction there is no plan or intention by either controlled or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the proposed transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 plr-128825-00 i j k l m n o p q r s distributing is an s_corporation within the meaning of sec_1361 controlled and controlled will each elect to be an s_corporation pursuant to sec_1362 on the first available date after the distribution and there is no plan or intent to revoke or otherwise terminate the s_corporation_election of either controlled or controlled distributing controlled and controlled have no accumulated_earnings_and_profits at the beginning of their respective taxable years distributing controlled and controlled will have no current_earnings_and_profits as of the date of the distribution no distribution_of_property by distributing immediately before the proposed transaction would require recognition of gain resulting in current_earnings_and_profits for the taxable_year of the distribution distributing is not aware of nor is it planning or intending any event that will result in distributing controlled or controlled having positive current or accumulated_earnings_and_profits after the distribution there is no plan or intention to liquidate either controlled or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of any of the assets of either corporation subsequent to the proposed transaction except in the ordinary course of business the total adjusted bases and the fair_market_value of the assets transferred to controlled and controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled and controlled plus any liabilities to which the transferred assets are subject the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred the income_tax_liability for the taxable_year in which investment_credit_property is transferred is not required to be adjusted because the recapture_period has closed with respect to such property distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the proposed transaction no intercorporate debt will exist between distributing and the controlled corporations at the time of or subsequent to the distribution of the controlled and controlled stock plr-128825-00 t u v w payments made in connection with all continuing transactions if any between controlled and controlled following the distribution either directly or indirectly will be for fair_market_value based on terms and conditions determined by the parties bargaining at arm’s length no two parties to the proposed transaction are investment companies as defined in sec_368 and iv of the code no distributing shareholder will hold immediately after the distribution disqualified_stock within the meaning of sec_355 which constitutes a or greater interest in distributing controlled or controlled the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing or more of the combined voting power of all classes of stock entitled to vote of either distributing controlled or controlled or stock possessing or more of the total value of all classes of stock of either distributing controlled or controlled based solely upon the information submitted and the representations made we rule as follows with respect to distribution the transfer of the assets of business a by distributing to controlled solely in exchange for all of the issued and outstanding_stock of controlled and the assumption by controlled of the liabilities associated with the transferred assets followed by the distribution of all of the stock of controlled to the family shareholders in exchange for all of their distributing stock and to the family shareholder in exchange for a portion of her distributing stock will be a reorganization within the meaning of sec_368 of the code distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss upon the transfer of the business a assets to controlled in exchange for the stock of controlled and the assumption by controlled of the liabilities associated with the transferred assets sec_361 and sec_357 controlled will recognize no gain_or_loss upon the receipt of the business a assets from distributing in exchange for the stock of controlled sec_1032 the basis of the assets received by controlled in the transaction will be the same as the basis of such assets in the hands of distributing immediately prior to their transfer to controlled sec_362 plr-128825-00 the holding_period of the assets received by controlled from distributing in the transaction will include the period during which such assets were held by distributing sec_1223 the family shareholders will recognize no gain_or_loss and no amount will be included in the income of such shareholders upon the receipt of controlled stock in exchange for all of the distributing stock held by such shareholders sec_355 the family shareholder will recognize no gain_or_loss and no amount will be included in the income of such shareholder upon the receipt of controlled stock in exchange for a portion of her distributing stock sec_355 distributing will recognize no gain_or_loss upon the distribution of the controlled stock to the distributing shareholders in exchange for all or a portion of their stock in distributing sec_361 the basis of the stock of controlled in the hands of each distributing shareholder will in each instance be the same as the basis of the distributing stock surrendered by the shareholders in exchange therefor sec_358 the holding_period of the controlled stock received by each distributing shareholder will in each instance include the holding_period of the distributing stock surrendered in exchange therefor provided that the distributing stock is held as a capital_asset on the date of the exchange sec_1223 based solely upon the information submitted and the representations made we rule as follows with respect to distribution the transfer of the assets of business b and business c by distributing to controlled solely in exchange for all of the issued and outstanding_stock of controlled and the assumption by controlled of the liabilities associated with the transferred assets followed by the distribution of all of the stock of controlled to the family shareholders in exchange for all of their distributing stock and to the family shareholder in exchange for the remainder of her distributing stock will be a reorganization within the meaning of sec_368 of the code distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss upon the transfer of the business b and business c assets to controlled in exchange for the stock of controlled and the assumption by controlled of the liabilities associated with the transferred assets sec_361 and sec_357 plr-128825-00 controlled will recognize no gain_or_loss upon the receipt of the business b and business c assets from distributing in exchange for the stock of controlled sec_1032 the basis of the assets received by controlled in the transaction will be the same as the basis of such assets in the hands of distributing immediately prior to their transfer to controlled sec_362 the holding_period of the assets received by controlled from distributing in the transaction will include the period during which such assets were held by distributing sec_1223 the family shareholders will recognize no gain_or_loss and no amount will be included in the income of such shareholders upon the receipt of controlled stock in exchange for all of the distributing stock held by such shareholders sec_355 the family shareholder will recognize no gain_or_loss and no amount will be included in the income of such shareholder upon the receipt of controlled stock in exchange for the remainder of her distributing stock sec_355 distributing will recognize no gain_or_loss upon the distribution of the controlled stock to the distributing shareholders in exchange for all of their stock in distributing sec_361 the basis of the stock of controlled in the hands of each distributing shareholder will in each instance be the same as the basis of the distributing stock surrendered by the shareholders in exchange therefor sec_358 the holding_period of the controlled stock received by each distributing shareholder will in each instance include the holding_period of the distributing stock surrendered in exchange therefor provided that the distributing stock is held as a capital_asset on the date of the exchange sec_1223 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant plr-128825-00 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination charles m levy reviewer branch office of associate chief_counsel corporate
